996 F.2d 1217
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.A.J. SIMPSON, Plaintiff-Appellant,v.John W. HAWLEY;  William Jarvis, Defendants-Appellees.
No. 92-2526.
United States Court of Appeals, Sixth Circuit.
June 17, 1993.

Before KEITH and JONES, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
A.J. Simpson, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights suit filed pursuant to 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary and equitable relief, Simpson sued the warden (Hawley) and a resident unit manager (Jarvis) at the Marquette Branch Prison;  he averred that the defendants violated his Fourteenth Amendment due process and equal protection rights by maintaining his security status at level V.   Simpson sued the state defendants in their individual capacities, alleging that they relied on a dismissed charge of misconduct when they decided to maintain his increased security status.


3
Simpson had previously filed suit in the state court, asserting this same claim against Jarvis.   The state dismissed the suit as without merit, and the Michigan Court of Appeals affirmed.   Thereafter, Simpson filed this action in federal court raising the same argument.   Both the defendants and Simpson filed motions for summary judgment.   The magistrate judge concluded that Simpson's claims were without merit, and recommended granting defendants' motion for summary judgment.   Over Simpson's objections, the district court granted summary judgment to the defendants.   Simpson has filed a timely appeal, as well as a motion to strike portions of defendants' appellate brief.


4
Upon review, we conclude that Simpson's lawsuit was properly dismissed.   Although not relied upon by the district court, it is clear that Michigan's doctrine of res judicata bars Simpson's claims as asserted against both defendants.   See Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 80-85 (1984);   Wood v. Fabricators, Inc., 473 N.W.2d 735, 739 (Mich.Ct.App.1991).   For the additional reasons stated by the magistrate judge in his report and recommendation dated September 30, 1992, as adopted by the district court in its opinion of November 9, 1992, summary judgment was properly granted for the defendants as there is no genuine issue of material fact, and the defendants are entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317, 332 (1986).


5
Accordingly, the motion to strike is denied, and the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.